                 Case 2:20-mc-03169-JTM-DMD Document 1 Filed 11/20/20 Page 1 of 4
                    Case 5:18-cv-06063-LHK Document 60 Flled LLlL2l2O Page 1 of 1
AO 451 (Rev.   0l/09)   Clerk's Certification of a Judgment to be Registered in Another District


                                           UNrrBp Srarps Drsrrucr CoURT                                                        Li   n
                                                                                                                                        Fll   Ft-l
                                                                                                                                                     i "l.'T
                                                                               for the                                                                     t
                                                                Northern District of California
                                                                                                                                                 P      r'5e
               Adobe Systems lncorporated
                               Plaintiff
                                                                                   )20- 03 169N*,20
                                                                                   )
                                                                                                   CivilAction No. 18-CV-GddSOHtd..              l'llCl{F! (,
                        Bernard Nwubah
                                                                                   )
                                                                                   )
                                                                                                                                                              1
                              Defendant
                                                                                   )
                                                                                                    SE0T.HI}IAG."{"..
        CLERK'S CERTIFICATION OF A JUDGMENT TO BE REGISTERED IN ANOTHER DISTRICT


         I certify that the attached judgment is a copy of a judgment entered by this courton @ak)                                      0612312020

         I also certiff that, as appears from this court's records, no motion listed in Fed. R. App. P. (a)(a)(A) is pending
before this court and that no appeal has been filed or, if one was filed, that it is no longer pending.



 Date             1111212020
                                                                                                   CLERKOFCOURT
                                                                                                   SUSAN Y. SOONG

                                                                                                   TJr*     ltl4"'y rr   t<;5
                                                                                                            Signature of Clerk or Deputy Clerk




                                                                                                                   -
                                                                                                                         k
                                                                                                                         0tt
                Case 2:20-mc-03169-JTM-DMD Document 1 Filed 11/20/20 Page 2 of 4
                  CGae65188euffi666EttttK [Docrmeerh6$L mBddc6IZB22m mggeilo622




            I

           2

            J

           4

            5

            6

            7

            8                                    UNITED STATES DISTRICT COURT
            9
                                                NORTHERN DISTRICT OF CALIFORNIA
           10
                                                          SAN JOSE DIVISION
           l1

      (s   12     ADOBE SYSTEMS INCORPORATED,                             Case   No. I 8-CV-06063-LHK
LE
J=
o .t)      l3                      Plaintiff,
L./                                                                       JUDGMENT
  =
9CB
o r)
,,         14                v.
t, o
o6         l5     BERNARD NWUBAH,
gt
CN'

.:^        l6                       Defendant.
.oE
 (.) o
           l7
L!
Do
  Z        l8          On June 23,2020, the Court granted the motion for default judgment against Defendant

           t9   Bernard Nwubah ("Defendant") filed by Plaintiff Adobe Systems Incorporated            ("Plaintiff).   ECF

           20   No. 52. Accordingly, the Court enters judgment in favor of Plaintiff and against Defendant in the

           2t   amount of $214,845.31. The Court also issues a perrnanent injunction against Defendant as

           22   follows:

           23          (l)    enjoining and permanently restraining Defendant from copying, importing, advertising,

           24                 offering for sale, selling and/or distributing, whether directly or indirectly, counterfeit

           25                 ADOBE@, A ADOBE@, A@, and ACROBAT@-branded related computer software,

           26                 including any software bearing Plaintiff s marks that are confusingly similar to the

           27                 trademarks, trade names, designs or logos of Plaintiff;

           28                                                         I
                CaseNo. I 8-CV-06063-LHK
                ruDGMENT
                Case 2:20-mc-03169-JTM-DMD Document 1 Filed 11/20/20 Page 3 of 4
                  CGaffi                DDocmnehftfiL ffiBdd!,BLIEZM @%D.




            I            (2) enjoining and permanently restraining Defendant from using PlaintifPs registered

            2                ADOBE@, A ADOBE@, A@, and ACROBAT@ trademarks in commerce or any copy,
            a
            J                reproduction, or colorable imitation, or confusingly similar simulation of Plaintiff   s


            4                trademarks on or in connection with the promotion, advertising, distribution,

            5                manufacture or sale of any computer software;

            6             (3) ordering Defendant to cancel, withdraw and recall all his promotions, advertisements

            7                and merchandise bearing    Plaintiff s registered trademarks or any confusingly similar

            8                simulation to Plaintiff s registered trademarks, which have been published, placed or

            9                shipped by Defendant or under Defendant's authority, to any person, entity, or

           10                customer, including, without limitation, any publisher, agency, wholesaler, distributor,

           u                 retailer, consignor or marketer, and also deliver to each publisher or customer a copy of

      c0   t2                this Court's order as it relates to said injunctive relief against Defendant; and
LE
o,o
=li
           l3             (4) ordering Defendant to deliver to Plaintiff for destruction all ADOBE computer
U=
e(0
.9()       t4                software, including but not limited to the Adobe Acrobat X ProO and Adobe Acrobat
tto
'X*
lJo
0'i        l5                XI   Pro@ software, in his possession or under his control to the extent that any of these
ga
.ii n      t6                items are in Defendant's possession and not lawfully licensed by Defendant from
(h-
!E
 oo        t7                Plaintiff.
trts
Do
   Z       r8   The Clerk shall close the file.

           19   IT IS   SO ORDERED.

           20

           21   Dated: June23,2020

           22
                                                                    LUCY          H
           23                                                       United States District Judge
           24

           25

           26

           27

           28                                                        2
                Case   No. I 8-CV-06063-LHK
                JUDGMENT
     Case 2:20-mc-03169-JTM-DMD Document 1 Filed 11/20/20 Page 4 of 4




 I                                            PROOF OF SERVICE
 2            I am a resident of the State of California. over the ase of eiehteen vears. and not
 a
     a party to the within action. My business address is Jotrnson & Pharh. LLP. 6355
 J   T<ipanga Canyon Blvd., Suite 326,' Woodland Hills, CA 91367. On November 16,2020,
     I s,Jrve? the within docirment(s):
 4
         CL ERK' S   C   ERTI   FI   CATI   ON'5,ilTffi3T8Htil,?BE   REGI   S   TERE D IN ANOTHER
 5

 6          n        FACSIMILE - by transmitting via facsimile the document(s) listed
                     abwe to the fax humber(s) seT forth on the attached
 7                   Telecommunications Cover Page(s) on this date before 5:00 p.m.
            A        MAIL - by placing the documeht(s) listed above in a sealed envelope
 8                   with postage thereon fully prepaid, in the United States mail at Los
 9                   Angeles, California addressed as set forth below.
                     PERSONAL SERVICE - by personally delivering the document(s)
10                   listed above to the person(s) at the address(es) set forth below.
ll          tr                                  - by placing the document(s) listed above
                     in a sealed envelope with shipping prepaid, and depositing in a
12                   collection box for next day delivery to the person(s) at the address(es)
l3                   set forth below via IJNITED PARCEL SERVICE.

l4
            tr       ELECTRONIC DELIVERY - by causing such document(s) to be
                     transmitted by electronic mail transmission to the appropriate
15                   electronic mail address(es) set forth below.
t6    Bernard Nwubah
      909 Gravier Street. #2703
t7    New Orleans Loui3iana 70119
18
            Iam readily familiar with the firm's practice of collection and processing
19   corresDondence fof mailine. Under that oractiie it would be deoosited with the U.S
   Postal'Service on that sarfie dav with o6stase thereon fullv or6oaid in the ordinarv
20 course of business. I am aware that on rirotiofi of the oartv s6ried] service is presume'd
   invalid if postal cancellation date or postage meter date is'more thhn one dayhfter date
21   of deposit for mailing in affidavit.
22           I declare that I am employed in the office of a member of the bar of this court at
     whose direction the service was made. Executed on November 16, 2020, at Woodland
23   Hills, California.
24
25                                                     /s/ Catherine Brannan
26                                                    CATIIERINE BRANNAN

27
28


                                                  PROOF OF SERVICE
